                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


KEVIN KARL KRUEGER,

             Plaintiff,

      v.                                            Case No. 20-CV-1144

DIVINE SAVIOR HOSPITAL and
DR. PAULSEN

             Defendants.


 SCREENING ORDER AND RECOMMENDATION THAT THE
PLAINTIFF’S COMPLAINT AND THIS ACTION BE DISMISSED


      Plaintiff Kevin Karl Krueger, an inmate confined at Columbia Correctional

Institution, filed a pro se complaint against Divine Savior Hospital in Portage,

Wisconsin, and a physician he identifies only as “Dr. Paulsen.” This order and

recommendation resolves Krueger’s motion for leave to proceed without prepaying

the filing fee and screens his complaint.

   1. Motion for Leave to Proceed without Prepaying the Filing Fee

      The Prison Litigation Reform Act (PLRA) applies to this case because Krueger

was a prisoner when he filed his complaint. See 28 U.S.C. § 1915(h). The PLRA allows

the court to give a prisoner plaintiff the ability to proceed with his case without

prepaying the civil case filing fee. 28 U.S.C. § 1915(a)(2). When funds exist, the

prisoner must pay an initial partial filing fee. 28 U.S.C. § 1915(b)(1). He must then



           Case 2:20-cv-01144-LA Filed 09/08/20 Page 1 of 6 Document 9
pay the balance of the $350 filing fee over time, through deductions from his prisoner

account. Id.

       On August 13, 2020, the court ordered Krueger to pay an initial partial filing

fee of $13.21. (ECF No. 8.) Krueger paid that fee on September 4, 2020. The court will

grant Krueger’s motion for leave to proceed without prepaying the filing fee. He must

pay the remainder of the filing fee over time in the manner explained at the end of

this order.

   2. Screening the Complaint

       2.1 Federal Screening Standard

       Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint if the prisoner raises

claims that are legally “frivolous or malicious,” that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915A(b).

       In determining whether the complaint states a claim, the court applies the

same standard that applies to dismissals under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v.

Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a claim,

a complaint must include “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain

enough facts, accepted as true, to “state a claim for relief that is plausible on its face.”

                                             2



          Case 2:20-cv-01144-LA Filed 09/08/20 Page 2 of 6 Document 9
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

         2.2 Krueger’s Allegations

         Krueger alleges that in 2010, at Divine Savior Hospital, Dr. Paulsen performed

testicular surgery on Krueger. Allegedly as a result of the surgery Krueger now walks

with a limp and with the aid of a cane and is in constant pain. As relief Krueger seeks

$30,508,000 from the defendants, as well as the permanent suspension of Dr.

Paulsen’s medical license and for Dr. Paulsen to buy each of Krueger’s daughters a

house.

         2.3 Analysis

         Before the court can assess Krueger’s claim, the court must assess its own

jurisdiction. Federal courts have limited jurisdiction, which means they can hear only

certain types of cases and under certain circumstances. One type of case that can be

heard in federal court is a case that presents a “federal question,” which is a “civil

action[] arising under the Constitution, laws, or treaties of the United States.” 28

U.S.C. § 1331. Federal courts can also hear civil actions when the dispute is between

“citizens of different States” and “the matter in controversy exceeds the sum or value

of $75,000.” 28 U.S.C. § 1332.

         Krueger asserts that his action comes under both statutes. (ECF No. 1-1 at 8.)

However, his complaint contains no hint of any violation of federal law or the United

                                            3



            Case 2:20-cv-01144-LA Filed 09/08/20 Page 3 of 6 Document 9
States Constitution. Rather, it appears that Krueger is attempting to allege a claim

of medical malpractice, which is a matter of state law, see Ravenwood-Alexander v.

Beahm, No. 17-cv-7-pp, 2018 U.S. Dist. LEXIS 149044, at *24-26 (E.D. Wis. Aug. 31,

2018); see also Wis. Stat. ch. 655.

      A federal court can hear an alleged violation of federal law only if all the

defendants are citizens of a state different from the state in which the plaintiff is a

citizen. Krueger is incarcerated in Wisconsin and thus a citizen of Wisconsin. He

alleges that both defendants are also citizens of Wisconsin. (ECF No. 1 at 1-2.)

Although the complaint lacks sufficient detail for the court to independently confirm

Krueger’s allegations of citizenship, there are no reasons to doubt them.

Consequently, the parties are not diverse, and therefore the court lacks jurisdiction

under 28 U.S.C. § 1332.

      Because the court lacks jurisdiction over the claims asserted in Krueger’s

complaint, the complaint must be dismissed.

      Further, the court finds that Krueger’s assertion of jurisdiction was frivolous

under 28 U.S.C. § 1915(g). See Haury v. Lemmon, 656 F.3d 521, 523 (7th Cir. 2011).

Despite explicitly alleging that he was asserting a violation of federal law (ECF No.

1-1 at 8), Krueger made no effort to refer to any purported federal basis for his claim.

Additionally, despite asserting that his citizenship is different from that of every

other defendant (ECF No. 1-1 at 8), he explicitly alleged that each defendant is a

citizen of Wisconsin (ECF No. 1 at 2).



                                           4



          Case 2:20-cv-01144-LA Filed 09/08/20 Page 4 of 6 Document 9
   3. Conclusion

       THEREFORE, IT IS ORDERED that Krueger’s motion for leave to proceed

without prepaying the filing fee (ECF No. 2) is GRANTED.

       IT IS FURTHER RECOMMENDED that this case be DISMISSED for lack

of jurisdiction.

       IT IS FURTHER RECOMMENDED that the Court assess a “strike” against

Krueger under 28 U.S.C. § 1915(g).

       IT IS FURTHER ORDERED that the agency having custody of Krueger shall

collect from his institution trust account the $336.79 balance of the filing fee by

collecting monthly payments from Krueger’s prison trust account in an amount equal

to 20% of the preceding month’s income credited to his trust account and forwarding

payments to the Clerk of Court each time the amount in the account exceeds $10 in

accordance with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by

the case name and number assigned to this case. If Krueger is transferred to another

county, state, or federal institution, the transferring institution shall forward a copy

of this Order along with his remaining balance to the receiving institution.

       IT IS FURTHER ORDERED that a copy of this order be sent to the officer

in charge of the agency where Krueger is confined.




                                           5



          Case 2:20-cv-01144-LA Filed 09/08/20 Page 5 of 6 Document 9
      Your attention is directed to 28 U.S.C. § 636(b)(1)(B) and (C) and Fed. R. Civ.

P. 72(b)(2) whereby written objections to any recommendation herein or part thereof

may be filed within fourteen days of service of this recommendation. Failure to file a

timely objection with the district court shall result in a waiver of your right to appeal.

      Dated at Milwaukee, Wisconsin this 8th day of September, 2020.



                                                _________________________
                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




                                            6



          Case 2:20-cv-01144-LA Filed 09/08/20 Page 6 of 6 Document 9
